Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 03/01/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 12/01/2020, has been accepted for examination.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, and 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallstadius (2003/0025909 A1).

Regarding claims 1 and 18, Hallstadius discloses a system (figs. 1-7b), comprising: 
a first light source (11); 
a first signal detector (14); 
a first flow path monitoring path having portion/section [par. 0073] having the light beam (20) (fig. 2) positioned intermediate the first light source (11) and the first signal detector (14), 
where the first flow path monitoring path having portion/section [par. 0073] having the light beam (20) (fig. 2), the first light source (11), and the first signal detector (14) are aligned along a first axis light beam path (20); 
a second light source (11’); 
a second signal detector (19); and 
a second flow path monitoring path having portion/section [par. 0073, 0077] having the light beam (21) (fig. 2) positioned intermediate the second light source (11’) and the second signal detector (19), where the second flow path monitoring path having portion/section [par. 0073, 0077] having the light beam (21) (fig. 2), the second light source (11’), and the second signal detector (19) are aligned along a second axis light beam path (21), and the first flow path is fluidically coupled to the second flow path is flows of fluid from (i.e. light beam (21) section flow through light beam (20) section).
a computing means (36) [pars. 0070-79] includes a storage means [par. 0086] is a controller including executable instructions stored in non-transitory memory that, when executed, cause the controller to: determine a first sample transmittance signal based on output from the first signal detector (14) as a sample flows through the first flow path; calculate a first absorbance of the sample based on the first sample transmittance signal; determine a second sample transmittance signal based on output from the second signal detector (19) as the sample flows through the second flow path; and calculate a second absorbance of the sample based on the second sample transmittance signal (claim 18).

As to claims 2-3, Hallstadius also discloses a system/apparatus (10) comprising a computing means (36) [pars. 0070-79] includes a storage means [par. 0086] is a controller including executable instructions stored in non-transitory memory that, when executed, cause the controller to: determine a first sample transmittance signal based on an output from the first signal detector (14) while the first light source (11) is activated; and measurement is calculate a first absorbance of a sample in the first flow path based on the first sample transmittance signal (see abstract) (claim 2); and wherein the computing means (36) [pars. 0070-79] that includes a storage means [par. 0086] is controller includes further executable instructions stored in non-transitory memory that, when executed, cause the controller to: determine a second sample transmittance signal based on an output from the second signal detector (19) while the second light source (11’) is activated; and calculate a second absorbance of a second (see abstract)[pars. 0057, 0068].
As to claims 4-6, Hallstadius also discloses a system/apparatus (10) comprising coupling optics (collimating (1) and/or mirror (23)) positioned intermediate the first light source (11) and the first flow path and positioned intermediate the second light source (11’) and the second flow path, wherein the computing means (36) [pars. 0070-79] that includes a storage means [par. 0086] is controller includes further executable instructions stored in non- transitory memory that, when executed, cause the controller to: determine a first reference signal based on the output of the second signal detector (19) while the second light source is off and the first light source is activated; and determine a second reference signal based on the output of the first signal detector while the first light source is off and the second light source is activated is included in the alternatively (see FIG. 2), light may be transmitted via two separate light beams [pars. 0076] to measure and/or in order to detect the light transmitted (i.e. at two separate wavelengths) (claim 4); wherein the computing means (36) [pars. 0070-79] that includes a storage means [par. 0086] is controller includes further executable instructions stored in non-transitory memory that, when executed, cause the controller to: calculate the first absorbance of the sample in the first flow path based on the first sample transmittance signal and further based on the first reference signal; and calculate the second absorbance of the sample in the second flow path monitoring path having portion/section [par. 0073, 0077] having the light beam (21) (fig. 2) based on the second sample transmittance signal and further based on the second reference signal (see abstract)[pars. 0057, 0068] (claim 5); and wherein the computing means (36) [pars. 0070-79] that includes a storage means [par. 0086] is controller includes further executable instructions stored in non-transitory memory that, when executed, cause the controller to: activate/transmit the first light source (11) at a first activation/transmission time; and activate the second light source at a second activation time, wherein the second activation/transmission time is determined based on a flow rate of the sample the sample medium (40) from the first flow path to the second flow path monitoring path having portion/section [par. 0073, 0077] having the light beam (21/20); light emitted from the light source varies in time equally at different wavelengths [par. 0089] (claim 6).
As to claims 7-8 and 10, Hallstadius teaches of the apparatus (10) of claim 1, comprising first and second light sources (11 and 11’), measuring the light absorbance at two different wavelengths or range of wavelengths (see abstract) [pars. 0001, 0008-9, 0011, 0016-17] anticipates wherein the first light source is configured to emit light of a first wavelength, and the second light source is configured to emit light of a second wavelength (claim 7); wherein the first light source (11) comprises a first type of light emitter, and the second light source (11’) comprises a second type of light emitter (claim 8); and wherein the second axis is parallel to the first axis, and the first light source (11) and the second light source (11’) each comprises one or more light emitters, each of the one or more light emitters configured to emit light of a different wavelength (claim 10) [pars. 0086 and 0088-89].

As to claim 11, Hallstadius also discloses a light detector system (10) comprising
UV-light and visible light may be provided by at least two different sources (11, 11') or by just the same source (11) is a light source comprising at least two light emitters; 
a signal detector (14/19); 
a flow path monitoring path having portion/section [par. 0073] having the light beam (20) (fig. 2) positioned intermediate the light source (11, 11’) and the signal detector (14/19); and 
a computing means (36) [pars. 0070-79] includes a storage means [par. 0086] is a controller including executable instructions stored in non-transitory memory that, when executed, cause the controller to: modulate/controlling/changing one or more of the at least two light emitters based on parameters of the light detector system [par. 0089].

As to claims 19-20, Hallstadius also discloses computing means (36) [pars. 0070-79] that includes a storage means [par. 0086] is wherein the computing means (36) [pars. 0070-79] that includes a storage means [par. 0086] is controller includes further executable instructions stored in non-transitory memory that, when executed, cause the controller to: determine a reference transmittance signal based on output from the first signal detector (14) as the sample flows through the second flow path; and correct the second absorbance of the sample based on the reference transmittance signal (claim 19); and wherein the reference transmittance signal is a first reference transmittance signal, and wherein the computing means (36) [pars. 0070-79] that includes a storage means [par. 0086] is controller includes further (19) as the sample flows through the first flow path; and correct the first absorbance of the sample based on the second reference transmittance signal (i.e. the true concentration of the substance is determined by correction, by using the corresponding second detector output signals (22, 22') from the same measurements at the second wavelength, in order to eliminate the influence from impurities in the sample (40))[par. 0078] (claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallstadius (2003/0025909 A1).

As to claim 9, Hallstadius teaches of the apparatus (10) of claim 1, comprising first and second light sources (11 and 11’), measuring the light absorbance at two different wavelengths or range of wavelengths (see abstract) [pars. 0001, 0008-9, 0011, 0016-17].
Hallstadius fail to explicitly specify the constructional/structural changes such as, wherein the first type of light emitter is one of a laser diode, a light emitting diode (LED), 
However, even though, Hallstadius fail to teach the constructional/structural changes in the system/device of claim 1, as that claimed by Applicants claim 9, the constructional changes are considered obvious design variation of using an an alternative light source(s) in order to carried out an accurate concentration measurement, that will improved accuracy and reliability, as per teachings of Hallstadius [pars. 0120-0126]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hallstadius as desired appropriate in view of Hallstadius teaches and suggestion above, such as, in the manner set forth in applicant's claim 9, in order to carried out an accurate concentration measurement, that will provide improved accuracy and reliability, as per teachings of Hallstadius, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As to claims 12-13, Hallstadius teaches of the apparatus (10) of claim 11, comprising first and second light sources (11 and 11’), measuring the light absorbance at two different wavelengths or range of wavelengths (see abstract) [pars. 0001, 0008-9, 0011, 0016-17], a flow path monitoring path having the length (L)[par. 0073] positioned intermediate the first light source (11) and the signal detector (14), the flow path are aligned along a first axis along the light transmitted (20) through the sample medium (40); a reference detector (19), the second light source (11’) and the reference detector (19) aligned along a second axis along the light transmitted (20'), different than the first axis along the light transmitted (20) through the sample medium (40); and a computing means (36) [pars. 0070-79] a controller configured to correlate light intensity of the first light source to light intensity of the second light source is equivalent to the degree to which two or more attributes or measurements on the same group of elements show a tendency to vary together and the computing means (36) is also configured for calculation and evaluation of the concentration on the basis of said measurements of light absorbance, (see abstract) [pars. 0001, 0010, 0070-79 and 0083].
Hallstadius fail to explicitly specify the constructional/structural changes such as, wherein the light source comprises four light emitters arranged in a two by two array, and wherein each of the four light emitters is positioned to emit light along at least a portion of the flow path (claim 12); and wherein the flow path is configured to flow a sample along a longitudinal axis of the flow path, and wherein the flow path and the light source are aligned such that light emitted from each of the four light emitters is transmitted through the flow path along a respective axis parallel to the longitudinal axis (claim 13).
However, even though, Hallstadius fail to teach the constructional/structural changes in the system/device of claim 11, as that claimed by Applicants claims 12-13, Hallstadius [pars. 0120-0126]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hallstadius as desired appropriate in view of Hallstadius teaches and suggestion above, such as, in the manner set forth in applicant's claims 12-13, in order to carried out an accurate concentration measurement, that will provide improved accuracy and reliability, as per teachings of Hallstadius, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
Additionally, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hallstadius as desired appropriate in view of Hallstadius teaches and suggestion such as in the manner set forth in applicant's claims 12-34, in order to carried out an accurate concentration measurement, and that will provide improved accuracy and reliability, as per teachings of Hallstadius, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As to claims 14-15, Hallstadius teaches of the apparatus (10) of claim 11, comprising first and second light sources (11 and 11’), measuring the light absorbance  (see abstract) [pars. 0001, 0008-9, 0011, 0016-17], a flow path monitoring path having the length (L)[par. 0073] positioned intermediate the first light source (11) and the signal detector (14), the flow path are aligned along a first axis along the light transmitted (20) through the sample medium (40); a reference detector (19), the second light source (11’) and the reference detector (19) aligned along a second axis along the light transmitted (20'), different than the first axis along the light transmitted (20) through the sample medium (40); and a computing means (36) [pars. 0070-79] a controller configured to correlate light intensity of the first light source to light intensity of the second light source is equivalent to the degree to which two or more attributes or measurements on the same group of elements show a tendency to vary together and the computing means (36) is also configured for calculation and evaluation of the concentration on the basis of said measurements of light absorbance, (see abstract) [pars. 0001, 0010, 0070-79 and 0083].
Hallstadius fail to explicitly specify the constructional/structural changes such as, wherein to modulate the one or more of the at least two light emitters, the controller includes further executable instructions stored in non-transitory memory that, when executed, cause the controller to: during a first mode, activate a first light emitter of the at least two light emitters and maintain a second light emitter of the at least two light emitters deactivated, and determining a first sample transmittance signal based on an output from the signal detector; and during a second mode, activate the second light emitter and maintain the first light emitter deactivated, and determine a second sample transmittance signal based on the output from the signal detector (claim 14); wherein to 
However, even though, Hallstadius fail to teach the constructional/structural changes in the system/device of claim 11, as that claimed by Applicants claims 14-15, the constructional changes are considered obvious design adjustment of computer in view of Hallstadius configurable computer for controlling the measuring system. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hallstadius as desired appropriate in view of Hallstadius teaches and suggestion above, such as, in the manner set forth in applicant's claims 14-15, in order to carried out an accurate concentration measurement, that will provide improved accuracy and reliability, as per teachings of Hallstadius, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

As to claims 16-17, Hallstadius teaches of the apparatus (10) of claim 11, comprising a computing means (36) [pars. 0070-79] includes a storage means [par. 0086] is a controller including executable instructions stored in non-transitory memory that, when executed, cause the controller to: modulate/controlling/changing one or (11, 11’) based on parameters of the light detector system [par. 0089].
Hallstadius fail to explicitly specify the constructional/structural changes such as, wherein to modulate the one or more of the at least two light emitters based on the parameters of the light detector system, the controller includes further executable instructions stored in non-transitory memory that, when executed, cause the controller to: adjust one or more of a frequency and pulse width of the one or more of the at least two light emitters based on a respective efficiency of each of the at least two light emitters (claim 16); and wherein to modulate the one or more of the at least two light emitters, the controller includes further executable instructions stored in non-transitory memory that, when executed, cause the controller to simultaneously activate the at least two light emitters (claim 17).
However, even though, Hallstadius fail to teach the constructional/structural changes in the system/device of claim 11, as that claimed by Applicants claims 16-17, the constructional changes are considered obvious design adjustment of computer in view of Hallstadius configurable computer for controlling the measuring system. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hallstadius as desired appropriate in view of Hallstadius teaches and suggestion above, such as, in the manner set forth in applicant's claims 16-17, in order to carried out an accurate concentration measurement, that will provide improved accuracy and reliability, as per teachings of Hallstadius, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).






Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method for a detector unit/system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886